Allowed Claims: 1-15.
Examiner’s Amendment/Reasons for Allowance/Examiner’s Comments
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Georg Hasselmann on May 5, 2022.
The application has been amended as follows: 
1. Claim 1, line 3, change “criterium” to --criterion--;
2. Claim 1, line 7, change “and visually free” to –and to visually free--;
3. Claim 1, lines 18-19, delete “and each partial selection field”; 
4. Claim 1, line 25, delete “exactly one of the questions” and insert therein –exactly one question each—
5. Claim 8, line 3, change “sn” to –an--. 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: none of the prior art either alone or in combination disclose or teach of the claimed combination of limitations to warrant a rejection under 35 USC 102 or 103. Specifically, with respect to independent claim 1, none of the prior art either alone or in combination disclose or teach of the claimed selection aid specifically including, as the distinguishing features in combination with the other limitations, the first disc containing a criterion to be selected and a selection recommendation, the plurality of section regions being of equal size, the first disc having the specific structure including the specific areas, regions and fields as claimed, each selection region widens in a radial direction proceeding from the axis of symmetry outward and has a central selection field which is provided with a customer-specific criterion, and further including the n further selection fields following the central selection field in the radial direction, the n further selection fields having the plurality of partial selection fields as claimed arranged next to one another transversely with respect to the radial direction and provided in each case with the customer-specific criterion, wherein in each selection region a plurality of partial selection fields of the further selection field that follows in the radial direction adjoins the central selection field with the exception of the partial selection field of an n-th selection field, wherein in each selection region a recommendation field having the selection recommendation adjoins each of the partial selection fields of the n-th selection field in the radial direction, the second disc being rotationally connected to the first disc, the second disc being configured to partly conceal the selection area as claimed and to visually free an area region as claimed, the second disc having n+1 questions on an outer side thereof and facing away from the first disc, wherein exactly one question each is assigned to the central selection field and to each further of the selection fields of each selection region arranged in the area region as claimed. 
Examiner’s Comments
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
	The drawings submitted on March 12, 2020 have been approved by the examiner. 
	Hofeldt publication number 2015/0022782, Hosoi publication number 2005/0105050, and Knapp patent number 2,036,337 are being cited herein to show devices having some similar structure to that of the claimed invention. 
Any comments considered necessary by applicant must be submitted no later 
than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORDAN MARC SCHWARTZ whose telephone number is (571)272-2337. The examiner can normally be reached Mon-Fri 7:00am to 3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RICKY MACK can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JORDAN M SCHWARTZ/
Primary Examiner, Art Unit 2872
(571) 272-2337